c-00215-AKH Document 7 Filed 05/29/20 Page 1 of 3

Case 1:20-mc-00215-AKH “Bocument 1.1 Filed 05/22/20 Page 2 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re Application of

GRAND CAPITAL ASSET MANAGEMENT LTD, _
Case No. 20 Misc. A IS(_ A CH)
For an Order Pursuant to 28 U.S.C. § 1782 to Conduct

Discovery for Use in Foreign Proceedings

 

 

PRSPSSED] ORDER GRANTING APPLICATION FOR

JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782

THIS CAUSE came before the Court upon the Application of Grand Capital Asset

 

Management Ltd, as expected claimant in the contemplated proceeding against Gulf Technical
Commercial Printing Press LLC (“Gulf Technical’) before the Sharjah Court of First Instance.
major circuit, in the United Arab Emirates (“Contemplated Proceeding”), for Judicial Assistance
Pursuant to 28 U.S.C. § 1782. The Court. having considered the Section 1782 Application, the
Memorandum of Law, the Declaration of James Fox and accompanying Exhibits, and the
Declaration of Thomas Vandenabeele and accompanying Exhibits, and otherwise being fully

advised in the premises, finds as follows:
A. Applicant has met the requirements under 28 ULS.C. § 1782 for granting the

requested judicial assistance and relief.

B. For purposes of the instant Application, the following financial institutions and
corporate entities reside or are found in the Southern District of New York: Citibank, N.A.; The
Bank of New York Mellon; Société Generale, New York; HSBC Bank USA, N.A.; BNP Paribas
USA; JPMorgan Chase Bank, N.A..: Barclays Bank PLC; Deutsche Bank Trust Co. Americas;
Bank of Nova Scotia; UBS AG: Bank of America, N.A.; Standard Chartered Bank US:
Commerzbank AG US; and The Clearing House Payments Company, LLC (together the

“Respondents”.
Case 1:20-mc-00215-AKH Document 7 Filed 05/29/20 Page 2 of 3

Case 1:20-mc-00215-AKH Document 1-1 Filed 05/22/20 Page 3 of 4

© The documentary and testimonial discovery sought through this Application is for
use in proceedings pending before a foreign tribunal.
1). The Applicant is an interested person within the meaning of the statute, in its

capacity as expected claimant in the foreign proceeding,

Ei The discretionary factors, as described by the United States Supreme Court in
Intel Corp. v. Advanced Micro Devices, Inc. (342 US. 241, 247 (2004)), weigh in favor of
granting the requested assistance.

F, More particularly: (1) the Respondents are not expected to become parties to the
Contemplating Proceeding, thus, the need for this discovery is more apparent; (2) there is no
indication that the foreign tribunal would not be receptive to U.S. federal-court judicial
assistance as requested in the Application: (3) the Application does not conceal an attempt to
circumvent foreign proof-gathering restrictions; and (4) the Application seeks discovery that is
not unduly intrusive or burdensome as the Application requests evidence of the type normally
produced by financial institutions or corporate entities as third parties or parties in litigation.

Accordingly, it is hereby ORDERED and ADJUGED as follows:

l. The Application is GRANTED.

2. Any Discovery taken pursuant to this Order will be governed by the Federal Rules
of Civil Procedure.

3. The Applicant’s request for leave to conduct discovery including, but not limited
to, leave to serve subpoenas in substantially similar form as the form attached to the Application
and to take testimony is GRANTED.

4. The Applicant’s request to be appointed as the person with the power to administer

any necessary oath and take testimony or a statement is GRANTED.

 
Case 1:20-mc-00215-AKH Document 7 Filed 05/29/20 Page 3 of 3

Case 1:20-mc-00215-AKH Document 1-1 Filed 05/22/20 Page 4 of 4

5. The Respondents are ordered to preserve all relevant and potentially relevant
evidence in their possession, custody or control until such time as Applicant communicates to them
that the preservation is no longer necessary or until further order of this Court.

6, Applicant is further authorized to issue and serve additional follow-up subpoenas
on the Respondents or third parties as may be necessary to obtain the documentary and testimonial
evidence for use in the Contemplated Proceeding.

Tq Applicant is not required to serve the Application upon Gulf Technical, the
Discovery Subjects, as defined in the Declaration of James Fox, and the Respondents.

8. Applicant is not required to serve this Order or subpoenas to the Respondents upon
Gulf Technical and the Discovery Subjects.

9. Nothing in this Order should be construed to prevent or otherwise foreclose
Applicant from seeking modification of this Order or leave of Court to serve any additional

subpoena on a person or entity.

IT IS SO ORDERED, this OG sa of May 2020.
LY. be fll

UNITED STATES DISTRICT COURT JUDGE

 
